Matter of Arianna C. W. (Reginald M.) (2019 NY Slip Op 05409)





Matter of Arianna C. W. (Reginald M.)


2019 NY Slip Op 05409


Decided on July 3, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 3, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
MARK C. DILLON
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-13231
 (Docket No. B-05692-17)

[*1]In the Matter of Arianna C. W. (Anonymous). SCO Family of Services, petitioner-respondent; Reginald M. (Anonymous), appellant, et al., respondent.


Larry Bachner, New York, NY, for appellant.
Janet E. Sabel, New York, NY (Dawne A. Mitchell and Judith Stern), attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the putative father appeals from an order of fact-finding and disposition of the Family Court, Queens County (Robert Caloras, J.), dated October 5, 2018. The order, inter alia, terminated his parental rights and transferred guardianship and custody of the subject child to the petitioner for the purpose of adoption. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves to be relieved of his assignment to prosecute this appeal.
ORDERED that the order of fact-finding and disposition is affirmed, without costs or disbursements.
We are satisfied with the sufficiency of the brief filed by the assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on the appeal. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Whittaker v Quiles, 144 AD3d 931; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
MASTRO, J.P., DILLON, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court